UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): May 4, 2012 THE BRINK’S COMPANY (Exact name of registrant as specified in its charter) Virginia 001-09148 54-1317776 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1801 Bayberry Court P. O. Box 18100 Richmond, VA 23226-8100 (Address and zip code of principal executive offices) Registrant’s telephone number, including area code: (804) 289-9600 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2.): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting materials pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders. On May 4, 2012, The Brink’s Company (the “Company”) held its Annual Meeting of Shareholders.At this meeting, the Company’s shareholders (i) elected each of the persons listed below as a director for the terms specified below, (ii) approved a non-binding advisory resolution relating to named executive officer compensation and (iii) approved the selection of KPMG LLP as the Company’s independent registered accounting firm for the fiscal year ending December 31, 2012. The Company’s shareholders voted as follows: Proposal 1 –Election of Directors Term expiring in 2014: For Withheld Broker Non-Votes Reginald D. Hedgebeth Term expiring in 2015: For Withheld Broker Non-Votes Betty C. Alewine Michael J. Herling Thomas C. Schievelbein Proposal 2 – Approval of a non-binding advisory resolution relating to named executive officer compensation For Against Abstain Broker Non-Votes Proposal 3 – Approval of the selection of KPMG LLP as the independent registered public accounting firm to audit the accounts of the Company and its subsidiaries for 2012 For Against Abstain Broker Non-Votes 0 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. THE BRINK’S COMPANY (Registrant) Date: May 4, 2012 By: /s/ McAlister C. Marshall, II McAlister C. Marshall, II Vice President 3
